DETAILED ACTION
This office action is responsive to application 17/199,779 filed on March 12, 2021.  Claims 1-26 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on March 12, 2021 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the two phases of the transfer” and “the two transfer phases”.  Because no “two phases” of transfer or “two transfer phases” are previously recited in claim 20 or in parent claims 1, 2, 4 or 19, the Examiner is unable to determine what theses recitations are referring to.  As such, claim 20 is deemed indefinite by the Examiner.
Claim 21 recites “the two phases of the transfer” (line 2), “the first phase” (line 3), “the other portion of the first phase” (lines 3 and 4), “the second phase” (line 6) and “the other portion of the second phase” (line 7).  Because no “two phases” of transfer, “first phase”, “other portion of the first phase”, “second phase” and “other portion of the second phase” are previously recited in claim 21 or in parent claims 1, 2, 4 or 19, the Examiner is unable to determine what these recitations are referring to.  As such, claim 21 is deemed indefinite by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Multiple Rejections of claim 23 are made herein due to the differences of respective dependent claims 24-26.

Claims 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy (US 2010/0327326).

	Consider claim 23, Roy teaches:
	A two-phase charge transfer method (see figures 6A and 9), comprising: 
	during a charge transfer in a transfer direction (i.e. in the direction of arrows 39 in figure 6A, paragraph 0069), electrically coupling each longitudinal electrode (stem, 33, figure 6A) of a row (29) to an adjacent transverse electrode (bar, 35) of said row (29) which is arranged upstream of said longitudinal electrode (33) with respect to the transfer direction (i.e. electrically connecting respective stems (33) and bars (35) to create a t-shaped electrode (31), as shown in figure 6A and detailed in paragraph 0061); and 
	in a row (29) which includes a plurality of longitudinal electrodes (33) and adjacent transverse electrodes (35), applying a first shift signal (ϕ12) to one longitudinal electrode (33) out of every two longitudinal electrodes (33) in the row (see figure 9), and applying a second shift signal (ϕ11) to the other longitudinal electrode (33) out of every two longitudinal electrodes (33) in the row (see figure 9, paragraphs 0072, 0073 and 0075).

	Consider claim 24, and as applied to claim 23 above, Roy further teaches that during a first one of the two phases of the transfer (i.e. at t0 in figure 9), the first signal (ϕ12) is in a high state and the second signal (ϕ11) is in a low state (see paragraph 0073); and during the second one of the two transfer phases (i.e. at t0+T in figure 9), the first signal (ϕ12) is switched to the low state and the second signal (ϕ11) is switched to the high state (see paragraph 0075).

Claims 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parks (US 6,586,784).

	Consider claim 23, Park teaches:
	A two-phase charge transfer method (see figure 1), comprising: 
	during a charge transfer in a transfer direction (i.e. transfer to the right in figure 1), electrically coupling each longitudinal electrode (e.g. the right electrode of gates 51 and 52, respectively) of a row (figure 1) to an adjacent transverse electrode (e.g. the left electrode of gates 51 and 52, respectively) of said row (see figure 1) which is arranged upstream of said longitudinal electrode with respect to the transfer direction (see figure 1); and 
	in a row which includes a plurality of longitudinal electrodes and adjacent transverse electrodes (see figure 1), applying a first shift signal (V1) to one longitudinal electrode out of every two longitudinal electrodes in the row (see figure 1), and applying a second shift signal (V2) to the other longitudinal electrode out of every two longitudinal electrodes in the row (see figure 1).  See column 1, lines 53-62.

	Consider claim 25, and as applied to claim 23 above, Park further teaches that during a first one of the two phases of the transfer, the first (V1) and second signals (V2) are in the low state during a portion of the first phase (i.e. prior to T1 in figure 1), and the first signal (V1) is set to the high state during the other portion of the first phase (i.e. from T1 to T2 in figure 1); and during the second one of the two phases of the transfer, the first and second signals (V1, V2) are in the low state during a portion of the second phase (i.e. after T4 in figure 1), and the second signal (V2) is set to the high state during the other portion of the second phase (i.e. from T3 to T4 in figure 1).

Claims 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fossum et al. (US 5,055,900).

	Consider claim 23, Fossum et al. teaches:
	A two-phase charge transfer method (see figure 1), comprising: 
	during a charge transfer in a transfer direction (i.e. the right direction in figure 1), electrically coupling each longitudinal electrode (i.e. each U-shaped electrode (22) of an electrode pair comprising the U-shaped electrode (22) and the flat electrode (22) to the left of the U-shaped electrode (22) in figure 1a) of a row (see figures 1a) to an adjacent transverse electrode (i.e. the flat electrode (22) to the left of the U-shaped electrode (22) as shown in figure 1a) of said row (figure 1a) which is arranged upstream of said longitudinal electrode (22) with respect to the transfer direction (i.e. the right direction in figure 1) (Electrical coupling is achieved at least by overlapping pulses of ϕ1 and ϕ2 in figure 1.  See column 4, lines 41-66.); and 
	in a row (see figure 1) which includes a plurality of longitudinal electrodes (U-shaped electrodes, 22) and adjacent transverse electrodes (flat electrodes, 22), applying a first shift signal (ϕ1, ϕ3)  to one longitudinal electrode out of every two longitudinal electrodes (22) in the row (see figure 1), and applying a second shift signal (ϕ2, ϕ4) to the other longitudinal electrode (22) out of every two longitudinal electrodes in the row (see figure 1).

	Consider claim 26, and as applied to claim 23 above, Fossum et al. further teaches that the signal (ϕ1 or ϕ3, respectively) received by each transverse electrode (flat electrode, 22) is phase leading over the signal (ϕ2 or ϕ4, respectively) received by the longitudinal electrode (U-shaped electrode, 22) to which the transverse electrode is electrically coupled (i.e. ϕ1 leads ϕ2, and ϕ3 leads ϕ4, see figure 1).

Allowable Subject Matter
Claims 1-19 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 1, the closest prior art, Roy (US 2010/0327326) teaches a charge-coupled device (figure 6), comprising: an array of insulated electrodes (31) vertically penetrating into a semiconductor substrate (P-type doped silicon substrate, 21, see figure 6C), the array comprising rows (29) of alternated longitudinal (step, 33) and transverse (bar, 35) electrodes (see figure 6a, paragraph 0061), each end of a longitudinal electrode (33) of a row being opposite from a portion of an adjacent transverse electrode (35) of said row (29, see figure 6a). 
	However, the prior art of record does not teach nor reasonably suggest at least electric insulation walls extending parallel to one another and parallel to the longitudinal electrodes, the electric insulation walls penetrating vertically into the semiconductor substrate deeper than the longitudinal electrodes; and wherein at least two adjacent rows of electrodes are arranged between each two successive electric insulation walls, in combination with the other elements recited in claim 1.

	Claims 2-19 and 22 are allowable as depending from claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Bakker et al. (US 4,878,102) teaches a charge-coupled device (see Abstract) comprising two insulated electrodes (4, 5) on opposite sides of a charge transport channel (see figures 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696